930 F.2d 33
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Linda Joyce HODGE, Petitioner-Appellant,v.Mary LIVERS and Attorney General, State of Oklahoma,Respondents-Appellees.
No. 90-6225.
United States Court of Appeals, Tenth Circuit.
Feb. 21, 1991.

Before McKAY, JOHN P. MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
This is an appeal by a state prisoner from a denial of a petition for a writ of habeas corpus.  We have read the brief of the petitioner, reviewed the record, and we find no error.  We affirm the judgment of the district court substantially for the reasons set forth in its thorough memorandum opinion of May 31, 1990.


2
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3